UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1006


STARSHA M. SEWELL,

                    Plaintiff - Appellant,

             v.

FIDELITY NATIONAL FINANCIAL, INCORPORATED, (Claims Department),

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
James K. Bredar, Chief District Judge. (8:16-cv-00906-DKC)


Submitted: April 6, 2018                                          Decided: April 10, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Michael William Tompkins, FIDELITY NATIONAL
LAW GROUP, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha Sewell appeals the district court’s order construing her motion for leave to

reopen this civil action as a motion for leave to file and denying the motion. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Sewell v. Fidelity Nat’l Fin., Inc., No. 8:16-cv-00906-DKC

(D. Md. Dec. 14, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                           2